DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/22/2020, with respect to the non-final Office action have been fully considered and are partially persuasive.  In response, the 112(f) claim interpretation will no longer be applied herein. 
Applicant presents that Yu does not teach “OR circuitry dedicated to that macropixel and configured to received only outputs of the two-dimensional array of photodiodes of that macropixel as input, and configured to generate a detection signal as a function of a logic OR operation between the outputs of the two-dimensional array of photodiodes”. However, at col 4, line 64 to col 5, line 11, Yu teaches that macropixel 106 comprises an event sensor module 416 and a logic circuit. This is illustrated in Fig. 4. A person of ordinary skill in the art would find obvious that the use of an OR gate would be implemented within the logic circuitry for the purpose of controlling readout of each photodiode of the macropixel. Therefore, the claim limitation of “OR circuitry dedicated to that macropixel” is met by the above disclosure. In response to the limitation “configured to received only outputs of the two-dimensional array of photodiodes of that macropixel as input”, the metes and bounds of this claim limitation are met by claim 7 of Yu employing two photodiodes in a macropixel, the photodiodes implicitly being arranged two-dimensionally. In response to the limitation “configured to generate a detection signal as a function of a logic OR operation between the outputs of the two-dimensional array of photodiodes”, Yu teaches that each macropixel is associated with logic circuitry and two photodiodes. As stated above, a person of ordinary skill in the art would find obvious that the use of an OR gate would 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 7,764,396).
Claim 1 and claim 26 mutatis mutandis: Yu teaches an electronic device [fig .1 (hybrid detection system 100)], comprising: 
at least one photodetection block [fig. 1 (comprising a given portion macropixel array 102)]; 
wherein the at least one photodetection block comprises a plurality of macropixels arranged into an array [fig. 1 (macropixel array 102)], each macropixel comprising: 
a two-dimensional array of photodiodes [claims 2 and 7 teach multiple photodiodes; particularly, claim 7 teaches a second photodiode, thus the two photodiodes comprising the macropixel will implicitly be arranged two-dimensionally]; and 
OR circuitry dedicated to that macropixel and configured to receive only outputs of the two-dimensional array of photodiodes of that macropixel as input and configured to generate a detection signal as a function of a logic OR operation between the outputs of the two-dimensional array of photodiodes [Particularly, col 4, line 64-col 5, line 11 describes that each macropixel 106 comprises an 
Additionally, least claims 2, 7, 18 describe processing output of first and second photodiodes; col 2, lines 33-61 correlates the first pixel of claim 2 responsible for determining intensity and the second pixel of claim 7/18 responsible for timing and location determination. col 2, lines 33-61 teaches that intensity readout and timing/location readouts are integrated (combining photodiode output), in order to generate integrated event data.]; 
wherein each macropixel has associated therewith: 
output combining logic [see at least fig. 3 and col 3, lines 40-51]; and 
selection circuitry configured to selectively pass the detection signal to the output combining logic or to output combining logic of at least one neighboring macropixel of the plurality thereof [fig. 3; col 3, lines 40-51]; 
wherein the output combining logic has inputs coupled to the selection circuitry and to the selection circuitry of the at least one neighboring macropixel, and is configured to generate an output detection signal as a function of logically combining outputs of the selection circuitry and the selection circuitry of the at least one neighboring macropixel [see at least fig. 3; col 3, lines 40-51; col 4, lines 7-43].

Claims 4, 6-7, 9-10, and 28 mutatis mutandis: the selection circuitry comprises: a first AND gate coupled to receive the detection signal and a first control signal, and providing output to the output combining logic; [[and]] a second AND gate coupled to receive the detection signal and a second control signal, and providing output to the output combining logic of the neighboring macropixel to the left; and a third AND gate coupled to receive the detection signal and a third control signal, and providing output to the output combining logic of the neighboring macropixel to the right; wherein assertion of the first control signal indicates that the detection signal is to be passed to the output combining logic, wherein assertion of the second control signal indicates that the detection signal is to be passed to the output combining logic of the neighboring macropixel to the left, and wherein assertion of the third control signal indicates that the detection signal is to be passed to the output combining logic of the neighboring macropixel to the right; and the output combining logic comprises OR logic circuitry configured to receive outputs of the first AND gate, the selection circuitry of the neighboring macropixel to the left, and the selection circuitry of the neighboring macropixel to the right, and to generate the output detection signal as a function of a logic OR operation between the outputs of the first AND, the selection circuitry of the neighboring macropixel to the left, and the selection circuitry of the neighboring macropixel to the right, the disclosure of Yu renders these limitations obvious. Col 2, line 33-61 teaches a control system that determines a region of interest on the micropixel array, corresponding to the macropixel that detected an event (detection). The event data includes intensity and time and location data from the photodiode array and is integrated. Col 4, line 7-43 further teaches detail of how event data is readout from each macropixel in a series. Therefore, based on the disclosure of Yu, a person of ordinary skill in the art would find obvious the while not explicitly disclosed, Yu 
Claim 5 and claims 27 and 29 mutatis mutandis: Yu teaches the output combining logic has inputs coupled to the selection circuitry, to the selection circuitry of a neighboring macropixel to the left, and to the selection circuitry of a neighboring macropixel to the right, and is configured to generate an output detection signal as a function of logically combining outputs of the selection circuitry, the selection circuitry of the neighboring macropixel to the left, and the selection circuitry of the neighboring macropixel to the right [fig. 3; col 3, lines 40-51 (via consideration of macropixel row/column selections)].
Claims 7 and 10 mutatis mutandis: Regarding the claims: the output combining logic comprises OR logic circuitry configured to receive outputs of the first AND gate, the selection circuitry of the neighboring macropixel to the left, and the selection circuitry of the neighboring macropixel to the right, and to generate the output detection signal as a function of a logic OR operation between the outputs of the first AND, the selection circuitry of the neighboring macropixel to the left, and the selection circuitry of the neighboring macropixel to the right.
Claim 8: Yu teaches the output combining logic has inputs coupled to the selection circuitry, to the selection circuitry of a neighboring macropixel above, and to the selection circuitry of a neighboring macropixel below, and is configured to generate an output detection signal as a function of logically combining outputs of the selection circuitry, the selection circuitry of the neighboring macropixel above, and the selection circuitry of the neighboring macropixel below [fig. 3; col 3, lines 40-51 via consideration of vertical/horizontal  (row/column) selections].
Claim 11 and claim 30 mutatis mutandis: Yu teaches the selection circuitry comprises: horizontal selection circuitry configured to selectively pass the detection signal to the output combining logic or to output combining logic of at least one horizontally neighboring macropixel of the plurality thereof; and 
Claim 12 and claim 31 mutatis mutandis: Yu teaches the output combining logic comprises: horizontal combining logic having inputs coupled to the selection circuitry and to the selection circuitry of the at least one horizontally neighboring macropixel, and is configured to generate an output detection signal as a function of logically combining outputs of the selection circuitry and the selection circuitry of the at least one horizontally neighboring macropixel; and vertical combining logic having inputs coupled to the selection circuitry and to the selection circuitry of the at least one vertically neighboring macropixel, and is configured to generate an output detection signal as a function of logically combining outputs of the selection circuitry and the selection circuitry of the at least one vertically neighboring macropixel [see at least col 3, lines 40-51; col 4, lines 7-43].
Claim 13 and claim 32 mutatis mutandis: Yu teaches a multiplexing circuit coupled to receive the output detection signal generated by the vertical combining logic of each macropixel as input, and to pass at least one of those output detection signals as output [see at least col 3, lines 40-51; col 4, lines 7-43].
Claims 14, 15 and claim 33 mutatis mutandis: Regarding claim 14: the at least one photodetection block comprises an array of photodetection blocks; wherein the vertical selection circuitry of each macropixel is physically located at a periphery of the array of photodetection blocks; and wherein the horizontal selection circuitry of each macropixel is not physically located at a periphery of the array of photodetecton blocks; and claims 15/33: the at least one photodetection block comprises an array of photodetection blocks; and wherein the selection circuitry and output combining circuitry is physically located at a periphery of the array of photodetection blocks - one of ordinary skill in the art would find obvious that the photodetection block comprises other photodetection blocks, as doing so .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645